Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
	Amendments filed 29 February 2021 are entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quincy Harrison on 04 March 2021.

The application has been amended as follows: 

1. (Currently Amended) A turbofan engine comprising: 
a fan section including a fan shaft driving a fan with fan blades and a low fan pressure ratio of less than 1.45 measured across said fan blades alone, wherein said fan section drives air along a bypass flow path in a bypass duct and said fan rotates about a central longitudinal axis of said turbofan engine; 
an epicyclic gear system in driving engagement with said fan shaft and having a gear mesh lateral stiffness and a gear mesh transverse stiffness; 

a frame supports said fan shaft, said frame having a frame lateral stiffness and a frame transverse stiffness; 
a flexible support which supports said epicyclic gear system, said flexible support having at least one of a flexible support lateral stiffness and a flexible support transverse stiffness that is less than 11% of a respective one of the frame lateral stiffness and the frame transverse stiffness; 
at least one of said flexible support lateral stiffness and said flexible support transverse stiffness is less than 8% of a respective one of said gear mesh lateral stiffness and said gear mesh transverse stiffness; 
a first turbine section providing a drive input into said epicyclic gear system and rotatable about said central longitudinal axis and said first turbine section includes an inlet and an outlet; and 
a second turbine section, 
wherein said first turbine section has a first exit area at a first exit point at said outlet and rotates at a first speed, 267097-1494.PUS41; 59300US43 
wherein said second turbine section has a second exit area at a second exit point and rotates at a second speed, which is faster than said first speed, said first and second speeds being redline speeds, 
wherein a first performance quantity is defined as the product of said first speed squared and said first area, 

wherein a performance quantity ratio of said first performance quantity to said second performance quantity is between 0.5 and 1.5.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 18, the prior art of record does not teach in combination with the other limitations of the independent claim: “performance quantity ratio…between 0.5 and 1.5”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741